*108
Judgment reversed.

The judge, to whom the case was submitted without a jury, rendered judgment for $250 against all the defendants. The' two banks except, and insist that so far as the judgment relates to them it is contrary to law and evidence; that the Fourth National Bank was the owner of the bill of lading and draft without knowledge of defect, damages or equities between the sellers and purchaser; and that when the draft was paid the money belonged to that bank, and no judgment should have been rendered against it or against its collection agent, the First National Bank.
W. T. Jones, for plaintiffs in error.
B. II. Pope, contra.